Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CHOUNG et al. (KR 20150082042 A and CHOUNG hereinafter)
Regarding Claim 1, CHOUNG discloses (figs. 1-6) an electronic device comprising: an external interface module (210) including a printed circuit board (page 4, a PCB coupled with MICRO-USB or MICRO-USB) and at least one part disposed on the printed circuit board (figs. 2 and 4); a protective structure (230) including at least one hole area configured to isolate at least a portion of the at least one part; and a housing (220) configured to provide at least a bottom portion on which the protective structure is seated.  





Regarding Claim 2, CHOUNG discloses the electronic device of claim 1, wherein the bottom portion of the housing closes at least a portion of the at least one hole area when the protective structure is seated on the bottom portion of the housing (shows in fig.4, sealing member 440 is fixed to the counter part of the housing 460).  

Regarding Claim 3, CHOUNG discloses the electronic device of claim 1, wherein the external interface module includes at least one socket to which an external device is connected (fig. 4, connector port 420 is equivalent to socket).  

Regarding Claim 4, CHOUNG discloses the electronic device of claim 3, wherein the protective structure includes at least one socket hole in which the at least one socket is seated (fig. 4, sealing member 440 can be installed surrounding the connector port).  

Regarding Claim 5, CHOUNG discloses the electronic device of claim 4, wherein the housing includes at least one interface hole through which at least a portion of the at least one socket is visible from the outside (figs 2 and 4-6, the housing include at least one interface hole through which at least a portion of the at least one socket is visible from outside).  

Regarding Claim 6, CHOUNG discloses the electronic device of claim 5, wherein the protective structure includes at least one-hole mounting portion coupled with a portion of the at least one socket and at least partially mounted in the at least one interface hole.  

Regarding Claim 7, CHOUNG discloses the electronic device of claim 6, wherein the at least one-hole mounting portion has a ring shape corresponding to a shape of a front end portion of the at least one socket and is formed in a hollow container shape (fig. 4, sealing member 440 can be installed surrounding the connector port like ring shape).  

Regarding Claim 10, CHOUNG discloses the electronic device of claim 1, wherein the external interface module includes: at least one chipset for signal processing with a connected external device; and at least one electronic part associated with the signal processing of the chipset (fig. 4, PCB to which MICRO-USB is coupled).  

 Regarding Claim 11, CHOUNG discloses the electronic device of claim 10, wherein the at least one hole area of the protective structure includes: at least one chipset hole in which the at least one chipset is seated; and at least one electronic part hole in which the at least one electronic part is seated (the connector port 420 is disposed to be included within the closed loop domain of the sealing member 440 that is equivalent to the external interface module with at least one chipset hole where the chipset is seated).  

Regarding Claim 12, CHOUNG discloses the electronic device of claim 1, wherein the protective structure includes: a substrate (300, fig.3); the at least one hole area formed by removing at least a portion of the substrate; and a guide wall (310 and 320) 

Regarding Claim 13, CHOUNG discloses the electronic device of claim 12, wherein the guide wall is provided in a wall form protruding from the surface of the substrate by a predetermined height along an edge of the substrate, or is provided in a shape corresponding to a shape of one side of the external interface module (fig.3, the guide wall is provided.  

Regarding Claim 14, CHOUNG discloses the electronic device of claim 1, wherein the protective structure is formed on the bottom portion of the housing, based on injection molding (first member 310 and second member 320 are coupled using the insert molding method).  

Regarding Claim 15, CHOUNG discloses the electronic device of claim 1, further comprising: an adhesive member (double sided tape) disposed between the protective structure and the bottom portion of the housing, wherein the adhesive member is disposed to cover an area including at least a portion of the at least one hole area of the protective structure and at least a portion around the at least one hole area, or is disposed to cover at least a portion around the at least one hole area of the protective structure (page 6, the sealing member 440 may be secured in a manner such that it is firmly attached to the substrate 430 and / or the corresponding portion of the first housing 460 by a double-sided tape)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over CHOUNG et al in view of WEE et al (US Pub No. US 20140104795 A1 and WEE hereinafter)
Regarding claim 8, CHOUNG discloses the electronic device of claim 6.  CHOUNG does not explicitly disclose wherein the at least one hole mounting portion surrounds at least a portion of a front end portion of the at least one socket and is at least partially mounted in the at least one interface hole. However, WEE teaches (figs 2-5) wherein the at least one hole (1221) portion surrounds at least a portion of a front end portion of the at least one socket (111) and is at least partially mounted in the at least one interface hole (133) ([0050-0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine wherein the at least one hole mounting portion surrounds at least a portion of a front end portion of the at least one socket and is at least partially mounted in the at least one interface hole of WEE to device of CHOUNG in order to provide more protection for preventing water from leaking to the inside of the electronic device via an external connector.


Regarding claim 9, CHOUNG discloses the electronic device of claim 6.  CHOUNG does not explicitly disclose at least one seating module disposed between the at least one socket and the at least one interface hole of the housing and configured to prevent a movement of the at least one socket and prevent inflow of fluid through the at least one interface hole. However, WEE teaches (figs 2-5) at least one seating module disposed between the at least one socket (111) and the at least one interface hole of the housing (120) and configured to prevent a movement of the at least one socket and prevent inflow of fluid through the at least one interface hole ([0050-0071]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine at least one seating module disposed between the at least one socket and the at least one interface hole of the housing and configured to prevent a movement of the at least one socket and prevent inflow of fluid through the at least one interface hole of WEE to device of CHOUNG in order to provide more protection for preventing water from leaking to the inside of the electronic device via an external connector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841